                     Case: 1:19-cr-00277 Document #: 9 Filed: 04/16/19 Page 1 of 1 PageID #:23

                                                                     IN THE
                                                     UNITED STATES DISTRICT COURT
                                                                                                                       t\,
                                                FOR THE NORTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,
Pla   intiff,
                                                                              c","
                                                                                     ^,.
                                                                                           u.,---/   ?--Cl--8ff
Defenda nt.


Cnrcrfcr'oh /flalvefr
                                                                                     EL UND


Name of Appointed Attorney:

                                                                  uLtg!"uJ.*Y,,.b".,             I   ,,, o,./C,)
                                                                                                      undersEAr:

Payment Category              FELONY        MISDEMEANOR           rype of person *.rr"r"n,"(*rl JUVENTLE orrtil-
                              OTHER         PETTY OFFENSE
                                           -{
RepresentationType:              BP
                                           E) ,,       cH   DRr     EW   EX     HC JU MA JRV JHB
                                 MC        ML NT OT         PA      PR   PT     SR WI WW
                                                  CO-COUNSEL                    STANBY COUNSEL
                                 N   DER         SUBS FOR PANEL ATTORNEY        SUBS FOR RETAINED ATTORNEY


PriorAttorney's       r"^",
                                           ^)/*
lfassociate(s) will be used, list name(sl below. lf the associate rate differs from CJA hourly rate, listthe rata nextto
the associate's name:



Signature of Presiding ,udge:

Date of     order:   !/   t   o/ go    t


                                z<rior       authorizotion sho be   obtoir"aiuuE i,unn, oGoo. , I
                                                                            CO^ r^t
Expectedtoexceed:
                               @ ,o *ndrur*ls ftilr\rg h",t l^-ti[]s ],{ay.an"rlp,$h                                              r



              rrrffi"t""E,
prior Authorization Approved:
                                                                                 q^rr q.biLfY +o              't1lttl.'*"Ur$fr{
si*natureorpresidingJudsel
Date of     Order:-                                                 Nunc pro Tunc      Date:        Gr-rGnb
                                                                                          ------------'  -,/
